Order entered July 18, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00904-CV

                          IN RE RIGOBERT CHAVEZ, Relator

                 Original Proceeding from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06446-E

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER the relator to bear the costs of this original proceeding.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE